Citation Nr: 0938813	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  01-09 613	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

Entitlement to service connection for a lung disease due to 
asbestos exposure.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran served on active duty from August 1944 to May 
1946, from January 1951 to April 1952, and from January 1956 
to December 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

In November 2002, the Veteran testified at a hearing held at 
the RO before a Decision Review Officer.  In May 2004, the 
Veteran presented oral testimony before the undersigned 
Veterans Law Judge at a hearing held at the RO.  Transcripts 
of those hearings have been associated with the record.

When the Veteran's claim was before the Board in November 
2004, the Board determined that new and material evidence had 
been submitted to reopen the claims of entitlement to service 
connection for a back disability other than arthritis of the 
lumbar spine and for bilateral hearing loss disability.  
Those issues, along with the issues of entitlement to service 
connection for arthritis of the shoulders and spine and the 
issue of an increased rating for otitis media were remanded 
for additional development.  The Veteran's case was returned 
to the Board for appellate consideration in November 2005.

The Board denied service connection for a chronic back 
disability, arthritis of the lumbar spine, and arthritis of 
the cervical spine in December 2005.  The Veteran appealed to 
the U.S. Court of Appeals for Veterans Claims (Court).  In a 
February 2008 Memorandum Decision, the Court vacated the 
Board's decision with respect to the issues of a chronic back 
disability, arthritis of the lumbar spine, and arthritis of 
the cervical spine, and remanded the issues for further 
consideration.

In a June 2007 decision the RO declined to reopen the 
Veteran's claim of entitlement to service connection for lung 
disease due to asbestos exposure.  In an October 2008 
decision, the Board reopened the Veteran's claim and denied 
it on the merits.  This decision also remanded the issues of 
entitlement to service connection for a chronic back 
disability and arthritis of the lumbar and cervical spine.

The record establishes that the attorney submitted a notice 
of intent to submit additional evidence and or argument.  
Since the underlying decision is hereby vacated, the motion 
is denied as moot.


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time upon request of the appellant 
or his or her representative, or on the Board's own motion, 
when an appellant has been denied due process of law or when 
benefits were allowed based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2008).    

In this case, the Board observes that on October 10, 2008, 
the undersigned Veterans Law Judge denied an extension of 
time for submission of evidence.  On October 28, 2008, the 
Board rendered a decision in the Veteran's case.  That same 
date, the Veteran's attorney sent a message to the Board by 
facsimile, notifying the Board of additional evidence that 
was not previously considered by the Board.  Such evidence 
was received by the Board on November 6, 2008.  The Board 
concludes that, as the subject records were not reviewed 
prior to the promulgation of the October 2008 decision, this 
decision should be vacated.

Accordingly, the October 28, 2008 Board decision addressing 
the issue of entitlement to service connection for lung 
disease is vacated.


REMAND

As noted above, in October 2008 the Board reopened and denied 
the Veteran's claim of entitlement to service connection for 
lung disease.  Specifically, the Board issued a decision in 
the Veteran's claim on October 28, 2008.  That same day, the 
Veteran's attorney transmitted by facsimile a report that 
there was additional evidence that had not been reviewed by 
the Board.  Said evidence was received by the Board on 
November 6, 2008.  As a decision had been issued and the file 
returned to the RO, the additional evidence was also returned 
to the RO for association with the file.  The RO interpreted 
the additionally submitted evidence as a claim to reopen.  In 
July 2009 the RO reopened the claim and granted service 
connection for lung disease, effective November 6, 2008.  

As discussed above, the Board has vacated its October 28, 
2008 decision as it pertained to the issue of entitlement to 
service connection for lung disease.  The Board has 
determined that the case must now be remanded to the AOJ so 
that consideration may be given to the issue of an effective 
date earlier than November 6, 2008 for the grant of service 
connection for lung disease.  

The Board finally notes that the issues remanded in the 
October 28, 2008 decision remain in remand status and have 
not been recertified to the Board for appellate 
consideration.  As such, the Board's remand order in that 
decision remains undisturbed.

In light of the above discussion, the case is REMANDED to the 
AOJ for the following:

In consideration of the Board's vacatur 
of its October 28, 2008 decision, review 
the case and adjudicate the issue of an 
effective date earlier than November 6, 
2008 for the grant of service connection 
for lung disease.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



